                            Case 4:21-mc-80084-DMR Document 6 Filed 08/04/21 Page 1 of 2




                    1 LEWIS BRISBOIS BISGAARD & SMITH LLP
                      MICHAEL K. JOHNSON, SB#130193
                    2   Email: Michael.Johnson@lewisbrisbois.com
                      2185 N. California Blvd., Suite 300
                    3 Walnut Creek, CA 94596
                      Telephone: 925.357.3456
                    4 Facsimile: 925.478.3260

                    5 LEWIS BRISBOIS BISGAARD & SMITH LLP
                      JUSTIN S. KIM, SB#255980
                    6   Email: Justin.Kim@lewisbrisbois.com
                      650 Town Center Drive, Suite 1400
                    7 Costa Mesa, California 92626
                      Telephone: 714.668.5548
                    8 Facsimile: 714.850.1030

                    9 Attorneys for Subpoena Respondent,
                        TEAMBLIND INC.
                   10
                                                UNITED STATES DISTRICT COURT
                   11
                                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
                   12                                 OAKLAND DIVISION
                   13

                   14 IN RE EX PARTE APPLICATION OF                   CASE NO. 4:21-mc-80084-DMR
                      WOORI BANK AND KWANG SEOK
                   15 KWON                                            The Hon. Magistrate Judge Donna M. Ryu
                   16                                                 NOTICE OF APPEARANCE OF
                                                                      JUSTIN S. KIM AS COUNSEL FOR
                   17                                                 RESPONDENT TEAMBLIND, INC.
                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
                        4828-2047-7172.1                          1
ATTORNEYS AT LAW            NOTICE OF APPEARANCE OF JUSTIN S. KIM AS COUNSEL FOR RESPONDENT TEAMBLIND, INC.
                            Case 4:21-mc-80084-DMR Document 6 Filed 08/04/21 Page 2 of 2




                    1 TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

                    2            PLEASE TAKE NOTICE that Justin S. Kim of the law firm Lewis Brisbois
                    3 Bisgaard & Smith hereby makes an appearance as counsel of record on behalf of

                    4 Respondent, TEAMBLIND, INC. Mr. Kim is a member of the State Bar of California and

                    5 admitted to practice in the United States District Court for the Northern District of

                    6 California. Mr. Kim can be contacted at the following address, email and telephone

                    7 number:

                    8                      Justin S. Kim, Esq.
                                           Lewis Brisbois Bisgaard & Smith LLP
                    9                      650 Town Center Drive, Suite 1400
                                           Costa Mesa, California 92626
                   10                      Telephone: 714.668.5548
                                           Email: Justin.Kim@lewisbrisbois.com
                   11

                   12            Please serve counsel identified in this Notice of Appearance with all pleadings and
                   13 notices in this proceeding.

                   14

                   15 DATED: August 4, 2021                          LEWIS BRISBOIS BISGAARD & SMITH LLP
                   16
                                                               By:          /s/ Justin S. Kim
                   17                                                Justin S. Kim
                                                                     Attorneys for Subpoena Respondent
                   18
                                                                     TEAMBLIND, INC.
                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
LEWIS
BRISBOIS
BISGAARD                4828-2047-7172.1                                 2
& SMITH LLP
ATTORNEYS AT LAW            NOTICE OF APPEARANCE OF JUSTIN S. KIM AS COUNSEL FOR RESPONDENT TEAMBLIND, INC.
